DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-5 and 7-9, there is no cited art that discloses, an offset compensation device comprising, a first bias module, a first bias node, a plurality of first current control circuits, a first reference current, a plurality of second current control circuits, a second reference current, a second bias module, a plurality of third current control circuits, a third reference current, a plurality of fourth current control circuits and a fourth reference current connected and operative as recited in claim 1, and wherein “the plurality of first current control circuits and the plurality of second current control circuits are coupled in parallel and coupled to the first bias node;
 the plurality of third current control circuits and the plurality of fourth current 20control circuits are coupled in parallel and coupled to the second bias node;
the second reference current is greater than the first reference current, and the fourth reference current is greater than the third reference current; 
when a second current control circuit of the plurality of second current control 25circuits is enabled, the plurality of fourth current control circuits are disabled; and 
when a fourth current control circuit of the plurality of fourth current control circuits is enabled, the plurality of second current control circuits are disabled” (Examiner’s emphasis).
No cited art discloses such parallel connected current sources having different current values as recited in claim 1 and further operative such that the plurality of second current control 25circuits are enabled when the plurality of fourth current control circuits are disabled and vice versa. 
Examiner agrees with Applicant’s arguments that Pan fails to disclose the above limitations, because “paragraph [0070] of Pan fails to disclose whether the variable compensation current 514-B is turned on or off when the variable compensation current 514-A is turned on. More specifically, paragraph [0070] of Pan does not teach turning off the variable compensation current 514-B when the baseband DC offset is minimized with respect to the variable compensation current 514-A. Therefore, paragraph [0070] of Pan fails to disclose the distinguishable features ‘when a second current control circuit of the plurality of second current control circuits is enabled, the plurality of fourth current control circuits are disabled’” (see pages 7-9 of Applicant’s arguments filed 12/2821).  
Furthermore, Applicant argues that the enabling and disabling of the current sources must be operative to provide the functionality of, “’when any of the second current control circuits 1141 to 1 14Y is determined to be enabled, all the fourth current control circuits 1241 to 124Y may be disabled, avoiding the second reference current Iref2 and the fourth reference current Iref4 from canceling each other’” according to paragraph [0027] of the present application (see lines 25-29 of page 8 of the above 
Additionally, it is noted that paragraph 0018 of the instant specification defines enabling a current source as turning the current source on and disabling the current source as turning the current source off.  Thus, the enabling and disabling are interpreted as turning on and turning off the current sources, respectively.
Newly cited art to Gong et al. (USPN 9,046,908) discloses, in Fig. 1, an offset current adjustment circuit comprising a first plurality of current sources (portion of 110 connected to R1), a second plurality of current sources (portion of 110 connected to R2), a third plurality of current sources (portion of 120 connected to R1) and a fourth plurality of current sources (potion of 120 connected to R2).  However, enabling of the current sources of Gong et al. corresponds to applying current sources to R1 and disabling of current sources of Gong et al. corresponds to applying current to R2 (see Col. 9 lines 57-65; and Col. 10 lines 8-23).  Thus, the currents are always provided to at least one of R1 and R2.  The currents are not turned off to disable the current sources.  Rather, disabling corresponds to applying the current to a different resistor.  Therefore, Gong et al. fails to disclose the disabling operation as claimed when disabling is interpreted as the standard-art-recognized meaning of “turning off” as defined by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849